Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/955,127, filed 6/18/2020.
Claims 1-11 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 1, lines 10-11, “providing easy access” renders the metes and bounds of the claim unclear since the meaning of the phrase is not well defined and is boundless.
In claim 4, line 2, “the side” has no antecedent basis. 
Claim 6 contains all of the elements of claim 1 without adding any new limitations to the claim.  The claim should be amended or deleted.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirby(U.S. Pat. Appl. Publ. 2014/0305602; cited on IDS).
Regarding claims 1 and 6, Kirby discloses a motorized roller blind(see Figs. 1C, 1E, 1F and 1G), said motorized roller blind comprising: 

Regarding claim 2, Kirby discloses the motorized roller blind according to claim 1, wherein said battery tray comprises a battery connector (161, 163, see para. [0062]) for electrically connecting the battery to said motorized roller.
Regarding claim 7, Kirby discloses the motorized roller blind according to claim 1, wherein said battery tray comprises a through-hole (168, see Fig. 1E) extending therethrough.
Regarding claim 8, Kirby discloses the motorized roller blind according to any one of the preceding claims claim 1, wherein said closable lid comprises a snap-fit closing device (see para. [0085]) for locking the closable lid in a closed position.

Regarding claim 11, Kirby discloses the motorized roller blind according to claim 1, wherein said motorized roller comprises a roller body (122) extending longitudinally in a direction between a first end and a second end (see Fig.1A) of said headrail(130), and a motor (118), said motor being positioned inside said roller body(see Figs. 1A and 1C) in a position adjacent to said first end of said headrail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Cheng(U.S. Pat. Appl. Publ. 20006/0121337; cited on IDS) in view of Kirby.
Regarding claims 1 and 6, Cheng discloses a remote control roller blind(see Figs. 2 and 3), said motorized roller blind comprising: 
a headrail(1, 2), wherein said headrail comprises a battery compartment (4) for holding a battery (43) configured to power said blind(5), wherein said battery 
Cheng lacks the blind being a roller blind.
Kirby discloses a roller blind having a roller blind used with a headrail and a battery compartment.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the blind of Cheng with the roller blind of Kirby, given that the simple substitution of one expedient for another would obtain the predictable results of a moveable blind to cover a window.
Regarding claim 2, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said battery tray comprises a battery connector (45, see para. [0019]) for electrically connecting the battery to said motor(6).
Regarding claim 3, Cheng and Kirby disclose the motorized roller blind according to clam 1, wherein said closable lid is pivotable about a vertical pivot axis (see Fig. 5, 
Regarding claim 4, Cheng and Kirby disclose the motorized roller blind according to claim 3, wherein said vertical pivot axis is provided adjacent to a side of said battery space that is closest to a first end of said headrail(see Fig. 6).
Regarding claim 5, Cheng and Kirby disclose the motorized roller blind according to claim 3, wherein said battery connector is arranged adjacent to said vertical pivot joint(see Fig. 5, the connector is near the pivot and meets the claim limitation).
Regarding claim 7, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said battery tray comprises a through-hole (Fig. 2 shows three tab sections maintain the battery within the compartment, the area between the tabs is considered a throughhole meeting the claim limitation) extending therethrough.
Regarding claim 8, Cheng and Kirby disclose the motorized roller blind according to any one of the preceding claims claim 1, wherein said closable lid comprises a snap-fit closing device (41, see para. [0019]) for locking the closable lid in a closed position.
Regarding claim 9, Cheng and Kirby disclose the motorized roller blind according to claim 1, further comprising at least one bracket (see Fig. 4) connected to said headrail(see Figs. 1A and 1C).
Regarding claim 10, Cheng and Kirby disclose the motorized roller blind according to claim 9, but lacks the at least one bracket comprises a first side bracket and a second side bracket, wherein said first and second side brackets are connected to said headrail.

Regarding claim 11, Cheng and Kirby disclose the motorized roller blind according to claim 1, wherein said motorized roller(of Kirby) comprises a roller body (122) extending longitudinally in a direction between a first end and a second end (see Fig.1A) of said headrail(130), and a motor (118), said motor being positioned inside said roller body(see Figs. 1A and 1C) in a position adjacent to said first end of said headrail.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blair(2014/0231032) and Cheng(20090124132) and Peels(GB2011156) show blinds with similar features..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/